EXAMINER'S AMENDMENT
 of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kim on 4/27/2022.

The application has been amended as follows: 

Please cancel withdrawn claim 14. 

				Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the instant invention for measuring the level of arachidonic acid (AA) by integrated magneto-electrochemical sensor (iMES) and correlating to the risk of senescence associated illness. The prior art in this field, such as Kyle et al. (US 20050027004), Tokuda et al. (J. Oleo Science 2014 63:219-227) have taught that lipid metabolites, such as arachidonic, is associated with senescence elderly people and affecting the ability of cognition (See Abstracts). However none of the above references used integrated magneto-electrochemical sensor (iMES) for detecting arachidonic acid. As to the judicial exception under 35 USC 101, the use of the integrated magneto-electrochemical sensor (iMES) adding more weight in the claim and integrating the claim to a practical application (under Step 2A prong 2 Judicial Exception analysis). The iMES was first published by Jeong et al. (ACS Nano 2016 10(2), total 16 pages) followed by issuing US11125745 (by Lee et al.)(same assignee as the current application).  iMES was used to detect analytes, i.e. CD63 proteins from exosome (separated from blood samples). In the later US 11125745 (by Lee), Lee disclosed using sandwich assay, i.e. a first antibody specific for a protein and the other labeled antibody for the first antibody (See Figure 2).  Both Lee’s patent and references do not teach or suggest measure arachidonic acid in using iMES. Furthermore, the instant invention uses a different mechanism, i.e. competition, where the instant invention labels the analyte with enzyme and competes with the antibody bound analyte.  As to step 2B of Judicial Exception analysis, the so-called iMES in analyzing the arachidonic acid (AA) and its metabolites by specifically labeling the AA, is NOT a conventional, common routine scientific activity (emphasis added). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641